DETAILED CORRESPONDENCE
This action is in response to the filing of the Amendments and Remarks on 03/10/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 14, 15, 17, 19, 21, 23, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Said [US 20160259027] in view of Cotier [US 20160124588 A1] and Moore [US 20160078278].





Claim 1, Said teaches a device and a method that assists a user navigating to a destination [See Abst – navigation system featuring audio prompts including: a database including a plurality of beacon identifiers]; comprising: 
a position detector that detects a position and a heading of the user [see p0012-  the system may use its internal compass to determine the orientations of the user and his or her current angle relative to a landmark. Further, the system may use an accelerometer to determine changes in direction of the system. The GPS unit, compass, and accelerometer unit readings may be combined with beacon information to increase the accuracy of the system's estimation of its current location, orientation, heading, and other navigation information];
an audio output; [p0013 - the audio navigation system may announce the user's location];
a route selector that [p0011 -The database may store the latest updated routes and information; when routing the user, the system may use predefined routes that may be set up by O&M specialists using the system, or the system may generate routes dynamically];
identifies a route to the destination, and identifies, along the route, a set of navigation points [see at least the Abst - navigation system featuring audio prompts including: a database including a plurality of beacon identifiers corresponding to physical beacons that are members of quadrants including one or more beacons, the database including navigation instructions between beacons in a quadrant and between beacons and adjacent quadrants] and a guidance prompter];
periodically compares the position and the heading with a next navigation point along the route to determine a heading offset between the heading and the next navigation see p0075 – 0077; At step 207, the user may select their desired destination via the mobile device application 141. When prompted to choose a destination, a list of venue specific locations may be displayed on the screen and the user may have the option to list them alphabetically, by distance, or by category. The user may also speak their desired destination via the microphone 126 and the mobile device 100 may use speech-to-text translation software to obtain a text name of the desired destination for transmission to the central system 20; the audio navigation system 25 may calculate a route between the user's current location and the user's desired destination. The route may be calculated by the central system 20 and sent to the mobile device 100 via the controller 24 or the route may be calculated on the mobile device 100. When routing the user, the audio navigation system 25 may use predefined routes that may be set up by O&M specialists using the audio navigation system 25, or the audio navigation system 25 may generate routes dynamically. At step 209, the mobile device application 141 may initiate the real-time, turn-by-turn directions by announcing the first step via the audio output 124 of the mobile device 100. In step 210, the mobile device application 141 may announce the next instruction when the user completes the previous instruction];
periodically presents, through the audio output, a guidance audio cue that indicates the heading offset and the distance to the next navigation point [see at least p0077 -  Upon announcing the user's current location along a route, the audio navigation system 25 may also update the current direction. For example, if the current direction is "walk 500 feet and turn right at Starbucks," and the user encounters a beacon at a Yankee Candle halfway through the direction, the audio navigation system 25 may update the direction and announce, "you are at Yankee Candle, walk 250 feet and turn right at Starbucks."]
	Said does not specifically disclose wherein the periodically presenting the guidance audio cue is determined by a selected distance away from the next navigation point, wherein the periodically presenting is less frequent when the distance away from the next navigation point is more than the selected distance, wherein the periodically presenting is more frequent when the distance away from the next navigation point is less than the selected distance, wherein the guidance audio cue comprises a first tone pattern that indicates a first direction and a second tone pattern that indicates a second direction.
However, Cotier discloses a user's navigation within the physical and/or virtual spaces. As used herein, navigation refers a user's purposeful movement through a space according to a predetermined plan, and/or movement that may reflect spontaneous decisions that do not necessarily conform to any predetermined plan [see p0003]. 
Specifically, Cotier discloses the user may customize the behavior of the system 102 in any manner [with respect to contextual IOIs and/or any other type of IOI]. For example, the user can specify the types of prompts that he wishes to receive along his route, e.g., by indicating he would like to receive information regarding a first type of store, but not a second type of store. The user may also specify the timing at which he would like to receive the information. For example, the user can specify the maximum distance [from his current location] that should be considered when notifying him of the existence of contextual IOIs. The user may make these settings prior to embarking on the journey. In addition, the user may dynamically change the type and quantity of information delivered by the system over the course of the journey, e.g., by dialing back on the amount of information that is automatically provided by the system. The user may opt to reduce the amount of information because he finds it unnecessary or distracting at a particular juncture along the journey [see 0095]. 
	Additionally, Cotier teaches wherein the guidance audio cue comprises a first tone pattern that indicates a first direction and a second tone pattern that indicates a second direction,  Cotier, para 0292; the path guidance module 420 can use the sound generation module 414 to create a three-dimensional sound that is periodic in nature, e.g., corresponding to a beat sound. For instance, the beat sound may correspond to a repeating single tone or a two -tone or n -tone clip-clop sound, and so on. In addition, or alternatively, the three-dimensional sound can appear to move in the direction that the user is being urged to move, e.g., from left to right, or right to left, etc.
Therefore, it would have been obvious to modify Said, to include wherein the periodically presenting the guidance audio cue is determined by a selected distance away from the next navigation point, wherein the periodically presenting is less frequent when the distance away from the next navigation point is more than the selected distance, wherein the periodically presenting is more frequent when the distance away from the next navigation point is less than the selected distance, wherein the guidance audio cue comprises a first tone pattern that indicates a first direction and a second tone pattern that indicates a second direction, as suggested and taught by Cotier, for the purpose of providing the user with a customized system to reduce the amount of information because he finds it unnecessary or distracting at a particular juncture along the journey, or to increase the amount of information as more is needed for the user to remember. 

The Examiner will use Moore for those specifics. 
Moore discloses that it is known in the art while travelling along the path, the eyeglasses 100 [system] may inform the user about signs or hazards along the path. The vibration unit 133 and/or the speaker 132 provide audio and haptic cues to help guide the user along the path. For example, the speaker 132 may play a command to move forward a specified distance. 
Alternatively or in addition to tones and vibrations, the eyeglasses 100 may provide verbal cues, similar to a car GPS navigation command. High level alerts may also be provided through audio feedback. For example, as the eyeglasses 100 reaches a predetermined distance--such as a foot or other value which may be stored in the memory 112 and may be adjusted--from an obstacle or hazard, the speaker 132 and/or the vibration unit 133 may provide audible alerts. As the eyeglasses 100 gets closer to the obstacle, the audible alerts and/or vibrations may increase in intensity or frequency [see at least p0211].
	The Applicant may argue that the Moore reference is for the visibly impaired and therefore not related to a navigations system in a vehicle.  However, the Moore reference particularly points out that the devices known in the art do not proactively aid the user in navigation, environmental awareness, and social interactions. Additionally, this 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in Said, wherein the periodically presenting is more frequent when the distance away from the next navigation point is less than the selected distance, as suggested and taught by Moore, for the purpose of providing more accurate feedback to the user.

Claim 3, Said discloses the device of claim 1, wherein the audio output further presents a primary audio stream to the user; [see ¶0065; The audio navigation system 25 may have the ability to provide navigational instructions to the user through the mobile device application 141. When in navigation mode, the audio navigation system 25 may provide turn-by-turn directions while continuously updating the user on their present location via encountered beacons 42 that may be attached to a landmarks, such as a particular store in a shopping mall].
Said does not specifically teach periodically presenting the guidance audio cue further comprises: integrating the guidance audio cue with the primary audio stream presented by the audio output.
However, Cotier discloses a system which can present information regarding contextual IOIs in any application-specific manner. A path guidance module 420 uses the sound generation module 414 to generate a three-dimensional periodic (e.g., beat) sound. The purpose of this periodic sound is to guide the user in a particular direction. The path guidance module 420 produces this effect by determining the current actual heading of the user, the desired heading, and the difference between the actual and desired headings (corresponding to deviation information) [see p0143]. 
Further disclosing, the user 104 may interact with the system 102 via a user computing device 106 of any type and a headset 108, or just the headset 108 alone. The user device 106 may correspond to any type of portable computing device having any form factor. For example, the user device 106 may correspond to a smartphone, a tablet-type computing device, a laptop computing device, a netbook-type computing device, a media consumption device (such as a book reader-type computing device or a music-playing computing device), a portable game device, a wearable computing device (such as eyewear, goggles, etc.), and so on [p0068]. 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in Said, to include periodically compares the position and the heading with a next navigation point along the route to determine: a heading offset between the heading and the next navigation point, and a distance between the position and the next navigation point; periodically presents, through the audio output, a guidance audio cue that indicates the heading offset and the distance to the next navigation point, as suggested and taught by Cotier, for the purpose of providing guidance the user in a desired direction, using any type of device for delivering such information. 



Claims 7 and 14,  Said discloses a system and a method for assisting a user navigating to a destination on a device having a processor, an audio output, and a position detector that detects a position and a heading of the user, [See abst – navigation system featuring audio prompts including: a database including a plurality of beacon identifiers. See [p0012] for position detector, [p0013] for audio output. ] the system comprising: 
a memory storing instructions that, when executed by the processor, provide
[see 0131 - 0132 The memory interface 102 can be coupled to memory 138. The memory 138 can include high-speed random access memory and/or non-volatile memory, such as one or more magnetic disk storage devices, one or more optical storage devices, and/or flash memory [e.g., NAND, NOR];  the memory 138 may also store communication instructions 142 to facilitate communicating with one or more additional devices, one or more computers and/or one or more servers];
a route selector [¶11 -The database may store the latest updated routes and information; when routing the user, the system may use predefined routes that may be set up by O&M specialists using the system, or the system may generate routes dynamically]; that identifies a route to the destination, and identifies, along the route, a set of navigation points; and an audio prompter  [see at least the Abst - navigation system featuring audio prompts including: a database including a plurality of beacon identifiers corresponding to physical beacons that are members of quadrants including one or more beacons, the database including 
periodically compares the position and the heading with a next navigation point along the route to determine: a heading offset between the heading and the next navigation point, and a distance between the position and the next navigation point [see 0075 – 0077; At step 207, the user may select their desired destination via the mobile device application 141. When prompted to choose a destination, a list of venue specific locations may be displayed on the screen and the user may have the option to list them alphabetically, by distance, or by category. The user may also speak their desired destination via the microphone 126 and the mobile device 100 may use speech-to-text translation software to obtain a text name of the desired destination for transmission to the central system 20; the audio navigation system 25 may calculate a route between the user's current location and the user's desired destination. The route may be calculated by the central system 20 and sent to the mobile device 100 via the controller 24 or the route may be calculated on the mobile device 100. When routing the user, the audio navigation system 25 may use predefined routes that may be set up by O&M specialists using the audio navigation system 25, or the audio navigation system 25 may generate routes dynamically. At step 209, the mobile device application 141 may initiate the real-time, turn-by-turn directions by announcing the first step via the audio output 124 of the mobile device 100. In step 210, the mobile device application 141 may announce the next instruction when the user completes the previous instruction];
periodically presents, through the audio output, a guidance audio cue that indicates the heading offset and the distance to the next navigation point [see at least 0077 -  Upon announcing the user's current location along a route, the audio navigation system 25 may also update the current direction. For example, if the current direction is "walk 500 feet and turn right at Starbucks," and the user encounters a beacon at a Yankee Candle halfway through the direction, the audio navigation system 25 may update the direction and announce, "you are at Yankee Candle, walk 250 feet and turn right at Starbucks."]

	Said does not specifically disclose wherein the audio output is presented at a first frequency when a current position of the user is outside a selected distance from the next navigation point, wherein the audio output is presented at a second frequency when the current position of the user is inside the selected distance from the next navigation point, wherein the first frequency is less than the second frequency, wherein the guidance audio cue comprises a first tone pattern that indicates a first direction and a second tone pattern that indicates a second direction.
However, Cotier discloses a user's navigation within the physical and/or virtual spaces. As used herein, navigation refers a user's purposeful movement through a space according to a predetermined plan, and/or movement that may reflect spontaneous decisions that do not necessarily conform to any predetermined plan [see p0003]. 
Specifically, Cotier discloses the user may customize the behavior of the system 102 in any manner [with respect to contextual IOIs and/or any other type of IOI]. For example, the user can specify the types of prompts that he wishes to receive along his route, e.g., by indicating he would like to receive information regarding a first type of store, but not a second type of store. The user may also specify the timing at which he would like to receive the information. For example, the user can specify the maximum distance [from his current location] that should be considered when notifying him of the existence of contextual IOIs. The user may make these settings prior to embarking on the journey. In addition, the user may dynamically change the type and quantity of information delivered by the system over the course of the journey, e.g., by dialing back on the amount of information that is automatically provided by the system. The user may opt to reduce the amount of information because he finds it unnecessary or distracting at a particular juncture along the journey [see 0095]. 
	Additionally, Cotier teaches wherein the guidance audio cue comprises a first tone pattern that indicates a first direction and a second tone pattern that indicates a second direction,  Cotier, para 0292; the path guidance module 420 can use the sound generation module 414 to create a three-dimensional sound that is periodic in nature, e.g., corresponding to a beat sound. For instance, the beat sound may correspond to a repeating single tone or a two -tone or n -tone clip-clop sound, and so on. In addition, or alternatively, the three-dimensional sound can appear to move in the direction that the user is being urged to move, e.g., from left to right, or right to left, etc.
Therefore, it would have been obvious to modify Said, to include the audio output is presented at a first frequency when a current position of the user is outside a selected distance from the next navigation point, wherein the audio output is presented at a second frequency when the current position of the user is inside the selected distance from the next navigation point, wherein the first frequency is less than the second frequency, wherein the guidance audio cue comprises a first tone pattern that indicates a first direction and a second tone pattern that indicates a second direction, as suggested 
	Additionally, although the Examiner believes, besides teaching periodically presenting the guidance audio cue is determined by a selected distance away from the next navigation point, Cotier also teaches wherein the periodically presenting is less frequent when the distance away from the next navigation point is more than the selected distance, wherein the periodically presenting is more frequent when the distance away from the next navigation point is less than the selected distance.
The Examiner will use Moore for those specifics. 
Moore discloses that it is known in the art while travelling along the path, the eyeglasses 100 [system] may inform the user about signs or hazards along the path. The vibration unit 133 and/or the speaker 132 provide audio and haptic cues to help guide the user along the path. For example, the speaker 132 may play a command to move forward a specified distance. 
Alternatively or in addition to tones and vibrations, the eyeglasses 100 may provide verbal cues, similar to a car GPS navigation command. High level alerts may also be provided through audio feedback. For example, as the eyeglasses 100 reaches a predetermined distance--such as a foot or other value which may be stored in the memory 112 and may be adjusted--from an obstacle or hazard, the speaker 132 and/or the vibration unit 133 may provide audible alerts. As the eyeglasses 100 gets closer to the obstacle, the audible alerts and/or vibrations may increase in intensity or frequency [see at least p0211].
	

The Applicant may argue that the Moore reference is for the visibly impaired and therefore not related to a navigations system in a vehicle.  However, the Moore reference particularly points out that the devices known in the art do not proactively aid the user in navigation, environmental awareness, and social interactions. Additionally, this application requires GPS as a vehicle navigation system and the Examiner uses Moore to teach that a distance is used to determine when to periodically present an audio cue to a user for location to a destination or object or navigational point and can increase the frequency of alerts as the destination becomes closer. 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in Said, wherein the periodically presenting is more frequent when the distance away from the next navigation point is less than the selected distance, as suggested and taught by Moore, for the purpose of providing more accurate feedback to the user.

Claim 8, Said as modified discloses the system of claim 7, but is silent to wherein: the audio output presents audio to the user within an audio spatial field, where a first audio object is presented at a first audio spatial position within the audio spatial field, and a second audio object is presented at a second audio spatial position that is different from the first audio spatial field; and presenting the guidance audio cue to the user further comprises: selecting an audio spatial position for the guidance audio cue that indicates at least one of the heading offset and the distance; and presenting the guidance audio cue through the audio output at the audio spatial position within the audio spatial field.
Each workspace has a determined spatial relationship with respect to other workspaces. Further, the application interface module may detect and respond to various gestures, by which the user may move among workspaces and interact with menus and other information that are presented in those workspaces. The user's interaction with these workspaces and menus may be supplemented by various sounds generated by a sound generation module, and/or various haptic cues (e.g., vibration cues) generated by a haptic cue generation module [see abst].
Instances of the information that may be automatically presented to the user in audible, visual, and/or haptic form are referred to herein as items of interest (IOIs). To perform this function, the system 102 determines the current context of the user at each moment of time. For instance, the system 102 senses the location and orientation (and optionally, the motion) of the user at each particular time [see p0084]. Each IOI pertains to a particular topic or experiential focus. The IOIs can be categorized in different ways, along different explanatory dimensions. For instance, IOIs of a first class directly map to physical objects or physical events in the space through which the user is moving or otherwise interacting. For example, an IOI of this type may correspond to a store that lies in proximity to the user, or an open manhole that lies in front of the user, or a next waypoint that the user is within a prescribed distance of reaching, etc. [see p0086]. After sensing the location (and heading) of the user, the system 102 can send the user directions (in visual and/or audible form) that assist the user in reaching the second waypoint w.sub.2. Further, the system 102 can send the user information regarding the second waypoint w.sub.2 itself when the user is within a prescribed distance from the second waypoint w.sub.2. This will enable the user to make suitable preparations for any change in course that the second waypoint w.sub.2 may entail [see p0092].
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in Said, the audio output presents audio to the user within an audio spatial field, where a first audio object is presented at a first audiospatial position within the audiospatial field, and a second audio object is presented at a second audiospatial position that is different from the first audiospatial field; and presenting the guidance audio cue to the user further comprises: selecting an audiospatial position for the guidance audio cue that indicates at least one of the heading offset and the distance; and presenting the guidance audio cue through the audio output at the audiospatial position within the audiospatial field, as suggested and taught by Cotier, for the purpose of providing the use of three-dimensional audio information to create a perception of sound which emanates from a particular location within space.


Claim 15, Said as modified discloses the method of claim 14, but is silent to wherein executing the instructions further causes the device to: identify, within a proximity of the route, a location of interest; and periodically compare the position and 
However, Cotier discloses the system 102 exposes the user to relevant information at appropriate junctures along the path of the user, as the user conducts his journey or otherwise interacts with the space. Instances of the information that may be automatically presented to the user in audible, visual, and/or haptic form are referred to herein as items of interest (IOIs). To perform this function, the system 102 determines the current context of the user at each moment of time. For instance, the system 102 senses the location and orientation (and optionally, the motion) of the user at each particular time [see p0084]. Each IOI pertains to a particular topic or experiential focus. The IOIs can be categorized in different ways, along different explanatory dimensions. For instance, IOIs of a first class directly map to physical objects or physical events in the space through which the user is moving or otherwise interacting. For example, an IOI of this type may correspond to a store that lies in proximity to the user, or an open manhole that lies in front of the user, or a next waypoint that the user is within a prescribed distance of reaching, etc. [see p0086]. After sensing the location (and heading) of the user, the system 102 can send the user directions (in visual and/or audible form) that assist the user in reaching the second waypoint w.sub.2. Further, the system 102 can send the user information regarding the second waypoint w.sub.2 itself when the user is within a prescribed distance from the second waypoint w.sub.2. This will enable the user to make suitable preparations for any change in course that the second waypoint w.sub.2 may entail. The above-described information may be formulated primarily as journey IOIs [see p0092].
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in Said, wherein executing the instructions further causes the device to: identify, within a proximity of the route, a location of interest; and periodically compare the position and the heading with the location of interest to determine: a second heading offset between the heading and the location of interest, and a second distance between the position and the location of interest; presenting to the user, through the audio output, a location of interest guidance audio cue that indicates the second heading offset and the second distance to the location of interest, as suggested and taught by Cotier, for the purpose of providing the user with a way to depart from the planned journey, e.g., with respect to the route that is actually taken and/or the timing of the user's traversal of the space or current interest in IOI’s. 

Claim 17, Said as modified teaches the method of claim 15, wherein: but is silent to the location of interest further comprises a location of interest type; and presenting the location of interest guidance audio cue further comprises selecting, for the location of interest guidance audio cue, an audio property that indicates the location of interest type of the location of interest; and presenting the location of interest guidance audio cue through the audio output with the audio property 
However, Cotier discloses the location of interest further comprises a location of interest type [see p0094 - the system 102 automatically informs the user of the existence of various items of interest (IOIs) of a contextual nature (that is, in the terminology set forth above, "contextual IOIs"). For example, an illustrative contextual IOI may correspond to a store, a restaurant, a government office, a natural landmark, etc.];

and presenting the location of interest guidance audio cue further comprises selecting, for the location of interest guidance audio cue, an audio property that indicates the location of interest type of the location of interest; [see p0096 – p0097 - The system 102 may then describe the contextual IOI, e.g., by providing audio information which announces, "Jane's Coffee Shop, 150 feet." The system 102 may alternatively provide different preliminary sounds associated with different types of establishments, such as by providing a first type of preliminary sound for restaurants, and a second type of sound for bus stops, etc];
 and presenting the location of interest guidance audio cue through the audio output with the audio property [see p0096 - The system 102 can present information regarding contextual IOIs in any application-specific manner. For example, in one case, the system 102 may announce a collection of contextual IOIs in the order in which they appear in front of the user, from left to right or from right to left (e.g., by essentially forming an angular sweep, with the user positioned at the origin of the sweep), or from front to back (in terms of distance from the user), or back to front, etc.].
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in Said as modified, the location of interest further comprises a location of interest type; and presenting the location of interest guidance audio cue further comprises selecting, for the location of 

Claim 19, Said discloses the method of claim 15, wherein executing the instructions further comprises: detecting a selection from the user of the location of interest; and presenting, through the audio output, additional information about the location of interest (See p0016 – p0018 - the top of the screen may include an " information" icon that when pressed, permits the user to access the more info section to learn more information about her current location. The user may click on it, or, in some embodiments, the user may push on the speak button on the bottom right icon and speak a command such as "tell me more" or "more info". In some embodiments, an audible cue may be played to indicate that there is an announcement or a promotion at the location).



Claim 21, Said as modified discloses the device of claim 1, but is silent to wherein the periodically presents, through audio output, a guidance audio cue that indicates the heading offset and the distance to the next navigation point further includes a tone of the guidance audio cue, where the tone sweeps upward to indicate a right turn at the next 
However, Cotier discloses the system 102 can compare the user's actual direction of travel with a desired direction of travel. The system 102 can determine the user's actual direction of travel using any of the mechanisms described below in connection with FIG. 3. The system 102 can determine the desired direction by determining where the user is expected to be headed at the present time. The system 102 can then determine deviation information which determines an extent to which the actual direction of the user deviates from the desired direction. The system 102 can then send the user information which attempts to steer the user along a desired path; the system 102 accomplishes the above goal using a three-dimensional beat sound or other type of periodic sound. The three-dimensional beat sound is any type of repeating sound (such as a clicking sound) that is perceived by the user as originating from a particular location (or locations) in the physical space. In the case of FIG. 2, at the time t.sub.2, the system 102 will deliver a three-dimensional beat sound that appears to originate to the left of the user along his direction of travel. This will advise the user to the fact that: (a) he is headed in a non-optimal direction; and (b) he should turn slightly left to achieve a more desirable trajectory [see at least p0102 – p0105]. 
Additionally, Cotier at para 0292, teaches the path guidance module 420 can use the sound generation module 414 to create a three-dimensional sound that is periodic in nature, e.g., corresponding to a beat sound. For instance, the beat sound may correspond to a repeating single tone or a two -tone or n -tone clip-clop sound, and so on. In addition, or alternatively, the three-dimensional sound can appear to move in the direction that the user is being urged to move, e.g., from left to right, or right to left, etc.
Therefore, it would have been obvious to modify Said, to include wherein the first tone pattern that indicates the first direction, where the first direction is a right turn, wherein the second tone pattern that indicates the second direction, where the second direction is a left turn, as suggested and taught by Cotier, for the purpose of providing the user with a customized system to reduce the amount of information because he finds it unnecessary or distracting at a particular juncture along the journey, or to increase the amount of information as more is needed for the user to remember. 

Claim 23, Said as modified discloses the device of claim 1, but does not specifically disclose wherein the first tone pattern that indicates the first direction, where the first direction is a right turn, wherein the second tone pattern that indicates the second direction, where the second direction is a left turn.
However, Cotier discloses the system 102 can compare the user's actual direction of travel with a desired direction of travel. The system 102 can determine the user's actual direction of travel using any of the mechanisms described below in connection with FIG. 3. The system 102 can determine the desired direction by determining where the user is expected to be headed at the present time. The system 102 can then determine deviation information which determines an extent to which the actual direction of the user deviates from the desired direction. The system 102 can then send the user information which attempts to steer the user along a desired path; the system 102 accomplishes the above goal using a three-dimensional beat sound or other type of periodic sound. The three-dimensional beat sound is any type of repeating sound (such as a clicking sound) that is the system 102 will deliver a three-dimensional beat sound that appears to originate to the left of the user along his direction of travel. This will advise the user to the fact that: (a) he is headed in a non-optimal direction; and (b) he should turn slightly left to achieve a more desirable trajectory [see at least p0102 – p0105]. 
Additionally, Cotier at para 0292, teaches the path guidance module 420 can use the sound generation module 414 to create a three-dimensional sound that is periodic in nature, e.g., corresponding to a beat sound. For instance, the beat sound may correspond to a repeating single tone or a two -tone or n -tone clip-clop sound, and so on. In addition, or alternatively, the three-dimensional sound can appear to move in the direction that the user is being urged to move, e.g., from left to right, or right to left, etc.
Therefore, it would have been obvious to modify Said, to include wherein the first tone pattern that indicates the first direction, where the first direction is a right turn, wherein the second tone pattern that indicates the second direction, where the second direction is a left turn, as suggested and taught by Cotier, for the purpose of providing the user with a customized system to reduce the amount of information because he finds it unnecessary or distracting at a particular juncture along the journey, or to increase the amount of information as more is needed for the user to remember. 

Claim 24, Said as modified teaches the device of claim 23, but does not specifically disclose wherein the first tone pattern sweeps upward, wherein the second tone pattern sweeps downward.
wide distribution of audio frequencies, e.g., in one implementation, in the range of 300 Hz to 3.4 kHz. Further, the individual three-dimensional sounds are expressive in nature to further emphasize their directionality. For example, one such three-dimensional sound may resemble a gust of wind blowing from left to right or from right to left. Other properties of the audio information (besides its HRTF-based directionality) may contribute to its expressiveness, such as by providing variations in volume, tone, reverberation, looping frequency (for repeating sounds), etc. All of these factors contribute to a realistic perception that sound is originating from a particular location (or locations) in physical space [see p0285]; the system 102 can present information regarding contextual IOIs in any application-specific manner. For example, in one case, the system 102 may announce a collection of contextual IOIs in the order in which they appear in front of the user, from left to right or from right to left [e.g., by essentially forming an angular sweep, with the user positioned at the origin of the sweep], or from front to back [in terms of distance from the user], or back to front, etc. As noted above, in one implementation, the system 102 can precede each announcement with a telltale sound that alerts the user that information regarding a contextual IOI is about to follow [see at least 0095]. Though Cotier does not specifically recite that one tone is a sweep upward, and the second a downward sweep, it does teach that it is capable of wide distribution of audio frequencies, e.g., in one implementation, in the range of 300 Hz to 3.4 kHz. Further, the individual three-dimensional sounds are expressive in nature to further emphasize their directionality.
Therefore, it would have been obvious to modify Said, to include wherein the first tone pattern sweeps upward, wherein the second tone pattern sweeps downward, as suggested and taught by Cotier, for the purpose of providing the user with a customized system to reduce the amount of information because he finds it unnecessary or distracting at a particular juncture along the journey, or to increase the amount of information as more is needed for the user to remember. 

Claim 25, Said as modified teaches the device of claim 23, but does not specifically disclose wherein the first tone pattern sweeps downward, wherein the second tone pattern sweeps upward.
However, Cotier discloses the sound generation module 414 generates three-dimensional sounds that convey wideband audio information. Wideband audio information is audio information that includes a wide distribution of audio frequencies, e.g., in one implementation, in the range of 300 Hz to 3.4 kHz. Further, the individual three-dimensional sounds are expressive in nature to further emphasize their directionality. For example, one such three-dimensional sound may resemble a gust of wind blowing from left to right or from right to left. Other properties of the audio information (besides its HRTF-based directionality) may contribute to its expressiveness, such as by providing variations in volume, tone, reverberation, looping frequency (for repeating sounds), etc. All of these factors contribute to a realistic perception that sound is originating from a particular location (or locations) in physical space [see p0285]; the system 102 can present information regarding contextual IOIs in any application-specific manner. For example, in one case, the system 102 may announce a collection of contextual IOIs in the order in which they appear in front of the user, from left to right or from right to left [e.g., by essentially forming an angular sweep, with the user positioned at the origin of the sweep], or from front to back [in terms of distance from the user], or back to front, etc. As noted above, in one implementation, the system 102 can precede each announcement with a telltale sound that alerts the user that information regarding a contextual IOI is about to follow [see at least 0095]. Though Cotier does not specifically recite that one tone is a sweep downward, and the second an upward sweep, it does teach that it is capable of wide distribution of audio frequencies, e.g., in one implementation, in the range of 300 Hz to 3.4 kHz. Further, the individual three-dimensional sounds are expressive in nature to further emphasize their directionality.
Therefore, it would have been obvious to modify Said, to include wherein the first tone pattern sweeps downward, wherein the second tone pattern sweeps upward, as suggested and taught by Cotier, for the purpose of providing the user with a customized system to reduce the amount of information because he finds it unnecessary or distracting at a particular juncture along the journey, or to increase the amount of information as more is needed for the user to remember. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Said (US 20160259027) in view of Cotier (US 20160124588 A1) and Moore (US 20160078278), further in view of Denise (US 9395203).
Claim 2, Said as modified teaches the device of claim 1, comparing the position and the heading further comprises: detecting a passing of the position of the user beyond the next navigation point; and the audio the position of the user has passed beyond the next navigation point (see 0101 - In the event that the user ends up in the wrong quadrant, the application may detect an unexpected beacon and detect that the user is not following the suggested route. The audio navigation system 25 may then recalculate the route from the user's current location to the preselected destination and give a new route. The mobile device 100 may detect a beacon 520d at "Charlotte's Toys" 513 and give the user updated direction to their desired destination 503 at "Bergner's 517. For example, the mobile device application 141 may instruct: [0102] "You are currently heading west away from Bergner's, your destination. Charlotte's Toys is on your left. Please turn around and head east passing Starbucks and Yankee Candles.").
Additionally, Denise teaches an electronic direction system accesses navigation data describing at least one instance in which a direction was missed during provision of electronic navigation along a route and tracks instances in which directions have been missed based on the accessed navigation data.
After the navigation device identifies the route to the destination that includes the first road 104, the exit ramp 106, and the second road 108, the navigation device compares the directions included in the identified route to stored data that tracks occurrences of missed directions; the system 300 may adjust audio characteristics in presenting the directions. In these implementations, the system 300 may audibly output frequently missed directions at a louder volume than normal see Col 3, ll. 10 – 30 and Col 31 ll. 45 – ll. 60).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in Said as modified, to include comparing the position and the heading further comprises: detecting a passing of the position of the user beyond the next navigation point; and the audio the position of the user has passed beyond the next navigation point, as suggested and taught by Denise, for the purpose of providing an identification of the date the direction was missed, an identification of the time the direction was missed, and an identification of the route incorrectly followed in missing the direction. Then record the missed direction and to be used in handling future provision of directions.


Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Said (US 20160259027) in view of Cotier (US 20160124588 A1) and Moore (US 20160078278), further in view of Lee (US 20080215239).

Claim 11, Said as modified discloses the system of claim 7,  but is silent to wherein presenting the guidance audio cue that heading offset the distance further comprises: selecting, for the guidance cue, an audio property that connotes the heading offset; and presenting the guidance cue through the audio output with the audio property. 
However, Lee teaches a navigation system that performs direction -guidance using a 3D sound having directivity [See figures 4, 7A - 7B and p0046 - po047]; 

Accordingly, the HRTF setting unit 430 generates a 3D sound having directivity from a voice signal or a tone signal, which is used by the current proceeding direction so as to be guided according to the set sound angle [see p0046].
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in Said as modified, to include wherein presenting the guidance audio cue that heading offset the distance further comprises: selecting, for the guidance cue, an audio property that connotes the heading offset; and presenting the guidance cue through the audio output with the audio property, as suggested and taught by Lee, for the purpose of providing detected proceeding direction and the destination direction, generating a 3D direction- guidance sound of corresponding angle by providing the calculated angles to 3D sound technology.

Claim 13, Said as modified discloses the system of Claim 7, but is silent to the audio output presents audio to the user within an audio spatial field, where a first audio object is presented at a first audio spatial position within the audio spatial field, and a second audio object is presented at a second audio spatial position that is different from the first audio spatial field; and presenting the guidance audio cue to the user further comprises: selecting an audio spatial position for the guidance audio cue that indicates at least one of the heading offset and the distance; and presenting the guidance audio cue through the audio output at the audio spatial position within the audio spatial field.
However, Lee teaches the navigation system has a voice -guidance processing unit 260 includes a proceeding direction measuring unit 310, a destination direction measuring unit 320, a sound angle setting unit 330, a speaker selecting unit 340 and a 3D sound generating unit 350. The proceeding direction measuring unit 310 and the destination direction measuring unit 320 may be integrated as a direction measuring unit, proceeding direction measuring unit 310 measures an angle of the proceeding direction of the mobile vehicle, that is an angle between the proceeding direction of the mobile vehicle and a travel-route guidance direction and a remaining distance between the current location of the mobile vehicle and a changing point of direction (or a turning point) using the current location of the mobile vehicle and the travel-route guidance operation, and measures a turning angle of a road on which a vehicle is to turn. The destination direction measuring unit 320 measures a straight line distance between the current location of the mobile vehicle and a destination using the current location of the mobile vehicle and the travel-route guidance operation. The sound angle setting unit 330 calculates a proceeding direction angle using the remaining distance between the current location of the mobile vehicle and the changing point of direction and the turning angle see p0037 - p0040 and Fig 3) and (p0042; the 3D sound generating unit 350 generates a 3D guiding sound corresponding to the sound angles of the proceeding direction and the destination direction, which are set by the sound angle setting unit 330, using an acoustics transfer function such as a head related transfer function (HRTF)). 

Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in Said, to include the audio output presents audio to the user within an audio spatial field, where a first audio object is presented at a first audio spatial position within the audio spatial field, and a second audio object is presented at a second audio spatial position that is different from the first audio spatial field; and presenting the guidance audio cue to the user further comprises: selecting an audio spatial position for the guidance audio cue that indicates at least one of the heading offset and the distance; and presenting the guidance audio cue through the audio output at the audio spatial position within the audio spatial field, as suggested and taught by Lee, for the purpose of providing detected proceeding direction and the destination direction, generating a 3D direction -guidance sound of corresponding angle by providing the calculated angles to 3D sound technology.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Said (US 20160259027) in view of Cotier (US 20160124588 A1) and Moore (US 20160078278), further in view of Hansen (US 20170108348).

Claim 16, Said as modified discloses the method of claim 15, but is silent to executing the instructions further causes the device to monitor a user context of the user; and identifying the location of interest further comprises: identifying the location of interest according to the user context of the user. However, Hansen teaches telematics system and method that manages and selectively present waypoint notifications based upon preconfigured travel information, preferences of identified vehicle occupants, and a current status of a scheduled trip to a designated destination along a specified navigation route. 
However, Hansen teaches each of the multiple categories corresponds to a current potential/actual need of the vehicle and/or one or more vehicle occupant. Current needs may be expressly indicated by vehicle occupants or implied by monitored statuses (e.g., fuel level, time of day, distance/time since last rest/food stop, previous trips along a same route, etc.) (see P0029). 
Also, filtered and prioritized set of POI notifications that, given proper configuration, requires almost no driver attention beyond accepting a presented POI recommendation and then following navigation instructions according to an updated route that incorporates the accepted POI. The system determines and sequentially presents, to a vehicle operator and/or occupants, a filtered and prioritized set of POI notifications that, given proper configuration, requires almost no driver attention beyond then following navigation instructions. The system utilizes up-to-date information to continuously monitor trip status, indicated user selections, user needs, etc. to continuously determine and present a highly restricted/exclusive set of rated proposed POIs based upon current trip configuration information associated with the particular vehicle and current occupants (see p 0039). 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in Said as modified, to include executing the instructions further causes the device to monitor a user context of the user; and identifying the location of interest further comprises: identifying the location of interest according to the user context of the user, as taught by Hansen, for the purpose of providing a limited, yet highly relevant, set of proposed POIs for consideration by vehicle occupants during operation of a vehicle on a configured trip.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Said (US 20160259027) in view of Cotier (US 20160124588 A1) and Moore (US 20160078278), further in view of James (US 20120022777). 

Claim 18, modified Said discloses the method of Claim 15, but is silent to executing the instructions further comprises: monitoring a number of audio cues presented to the user through the audio output during a time period; and presenting the location of interest guidance audio cue further comprises: presenting the location of interest guidance audio cue to the user only while the number of the audio cues presented 

However, James teaches a method is provided for presenting audio information related to scenic points of interest (POIs) to a user traveling along a predetermined route. The predetermined route is guided by a navigation device for providing audio navigation announcements that include turn-by-turn directions to the user. See figs 5-6, the audio POI information relating to POI 62 is reproduced within time period 68 that is prior to the navigation announcement 64, whereas audio POI information relating to POI 60 is reproduced within time period 70 that is after navigation announcement 68. For a small number of overlapping POIs, multiple prioritizations may be tested to determine which alternative provides successful results in reproducing all audio POI announcements while satisfying the priority requirements. If one or more POIs cannot be scheduled on the timeline, then one or more POIs may be dropped. The POIs to drop may be determined utilizing heuristic rules that set forth respective criteria for dropping POIs (see at least p0032-p0034). 

Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in Said to monitoring a number of audio cues presented to the user through the audio output during a time period; and presenting the location of interest guidance audio cue further comprises: presenting the location of interest guidance audio cue to the user only while the number of the audio cues presented to the user through the audio output during the time period remains below a maximum number of the audio cues presented during the time period, . 

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because as noted in the interview (see below) the Amendments made to the independent claims read on the prior art of Cotier.  Cotier discloses (see p0292) that the path guidance module 420 can use the sound generation module 414 to create a three-dimensional sound that is periodic in nature, e.g., corresponding to a beat sound. For instance, the beat sound may correspond to a repeating single tone or a two -tone or n -tone clip-clop sound, and so on. In addition, or alternatively, the three-dimensional sound can appear to move in the direction that the user is being urged to move, e.g., from left to right, or right to left, etc. This specifically teaches:
wherein the guidance audio cue comprises a first tone pattern (single tone) that indicates a first direction (right or left) and a second tone pattern (two tone or two tone clip-clop sound) that indicates a second direction (right or left – but different than the first tone).  
The Examiner disagrees with the Applicants Argument that Cotier “teaches the concept” (see arguments page 12).  Cotier specifically teaches that one tone represents a direction and another tone represents a different direct (urged to move = direction in Cotier).  In fact, Cotier specifically states “the audio information may be expressed, at least in part, as three-dimensional (e.g., directional) sounds.” The sounds (see p0006).  Despite the Applicants argument that “urge to move” does not teach direction, that above teaching does. 
All other arguments were addressed in the Non –Final dated 11/10/2020. 
The arguments submitted by Applicant on 03/10/2021 convinced the Examiner that Claim 21 is not allowable and is rejected above.  
Also, the Examiner would like to note, that the amendments submitted were discussed during the Interview on March 08, 2021.  During that interview, the Examiner mentioned to Mr. Michael Johnson that the amendments presented in the independent claims read on Cotier; however Mr. Johnson stated that he was not able to make a decision on amendments.
This case has had 4 interviews with very little movement; again the Examiner proposes allowable subject matter as the prior art continues to read on the amendments made and discussed. 

Allowable Subject Matter
Claims 9, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE MARIE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on M- F 8:30 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RENEE M. LAROSE
Examiner
Art Unit 3666



/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3666